Citation Nr: 1243125	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel






INTRODUCTION

The Veteran had active service from November 1963 to October 1967, August 1968 to May 1970, and from August 1970 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The record reflects that the Veteran requested to be afforded with a Travel Board hearing on his March 2007 VA Form 9.  However, after receiving notification of the scheduled hearing date, the Veteran neither reported for the hearing nor requested its postponement.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

This case was previously remanded by the Board in October 2011 for further evidentiary development and is now ready for disposition.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran's account of having had visitation in the Republic of Vietnam and/or being exposed to herbicide agents/contaminated water while serving aboard the USS Constellation during the Vietnam era is not credible.

2.  The Veteran's currently diagnosed prostate cancer did not manifest until many years after service and has not been competently linked to the Veteran's period of active service.    

3.  A preponderance of the evidence weighs against finding that the Veteran's currently diagnosed prostate cancer is causally or etiologically linked to the Veteran's period of active military service or that it manifested to a compensable degree within the first post-service year.   


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for his claimed prostate cancer and described what evidence that the Veteran should provide in support of his claim in a notice letter sent in September 2004.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim.  

Although the elements of degree of disability and effective date were not adequately addressed in the September 2004 notice letter, such defect was later remedied by way of issuance of the March 2009 due-process letter, which advised the Veteran how VA determines the disability rating and effective date once service connection has been established.  The claim was subsequently readjudicated.  Thus, Dingess notice requirements have been satisfied.  

Because the Veteran was provided with adequate notice with respect to his claim by way of the September 2004 notice letter and March 2009 due-process letter, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Moreover, the Veteran was provided with copies of the above rating decision, the February 2007 SOC, and the SSOCs dated in April 2010 and August 2012, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records, as well as his service personnel records, are included in the claims file.  

The RO has also attempted to verify the Veteran's account of having had visitation in the Republic of Vietnam during his period of active naval service.  However, the United States Joint Services Records Research Center (JSRRC) was unable to determine whether or not the Veteran had in-country visitation in the Republic of Vietnam after researching command histories for the U.S.S. Constellation for 1968-70.  Although the Veteran was asked to clarify whether he also had alleged visitation in Vietnam while aboard the U.S.S. Kitty Hawk and to provide a 60 day period when he allegedly worked at the Air Traffic control for the Da Nang Airfield as part of his military duties in a September 2009 letter, he did not respond.  Upon consideration of the actions taken by the RO to verify the Veteran's alleged visitation in the Republic of Vietnam, the Board finds that no further development is necessary.      

The claims file contains all available evidence pertinent to this claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorder and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the record.  Treatment records found in the Veteran's Virtual VA folder are also included in the claims file and were initially considered by the agency of original jurisdiction (AOJ).  

In October 2011, the Board remanded the claim in order to obtain private treatment records from Dr. B.A. after obtaining proper authorization from the Veteran and updated VA treatment records from April 2009 to the present.  The RO/AMC was then to readjudicate the claim.    

Pursuant to the Board's remand, VA treatment records from April 2009 to April 2011 were requested and obtained.  The Veteran was also asked to provide authorization to VA in order to obtain records from Dr. B.A. from October 2005 to the present or otherwise send the evidence himself.  See October 2011 letter from the AMC.  The Veteran neither responded to the letter nor submitted the records.      

No medical examination was provided and no medical opinion was obtained with respect to the Veteran's claimed disorder.  However, for reasons explained in greater detail below, The Board does not find the Veteran's account of having had visitation in the Republic of Vietnam or being exposed to herbicide agents and/or contaminated water in service to be credible evidence.  Therefore, a remand to provide the Veteran with a medical examination and/or medical opinion is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required). 

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board further finds that there has been compliance with its prior remand.  In view of the foregoing, the Board will proceed with appellate review.

II.  Service connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all of the evidence in this case.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. § 3.309(e). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

In this case, the Veteran asserts that he was exposed to herbicide agents while performing his duties in the Air Transport Office during his naval service aboard the U.S.S. Constellation.  He specifically contends that his duties included loading and unloading mail, service members, and cargo, which involved visitation on the ground in Da Nang, Vietnam.  He also asserts that he flew into Da Nang, Vietnam as part of his duties and was on the ground in Da Nang on a round trip from the U.S.S. Constellation to the Philippines.  He further states that he was exposed to herbicide agents through water contaminated by jet fuel while aboard the U.S.S. Constellation.  See November 2004 and September 2005 VA Forms 21-4138.  Moreover, he has asserted that his duties required him to work both on board the ship and also at the air field in Da Nang.  See June 2009 Report of Contact.     

At the outset, there is ample evidence of record showing that the Veteran is currently diagnosed with prostate cancer.  Indeed, treatment records show that the Veteran was first diagnosed with prostate cancer in 2003, approximately thirty two years after separating from active service.  It was noted that in December 2002, he was seen for complaints of decreased appetite and losing weight and testing was conducted.  See June 2003 private radiation oncology consultation report.  In April 2010, the Veteran's treating VA primary care physician noted that the condition was stable and psa (i.e., prostate-specific antigen) levels continued to be monitored.    

Also, the Board notes that prostate cancer is enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  



The record presents no basis to grant service connection for prostate cancer, on a direct basis.  The Veteran's service treatment records do not show complaints, treatment, or a diagnosis prostate cancer.  As indicated above the first diagnosis of prostate cancer is show in 2003 with treatment for complaints related to the condition in 2002, many years after service.  There is no competent or probative evidence showing that prostate cancer had its onset during active service or was manifested to a compensable degree within one year after separation from active service.  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicide agents in service.

In this case, the Veteran was not actually stationed in the Republic of Vietnam at any time during his active service nor does he contend otherwise.  Instead, he has asserted that he had visitation in the Republic of Vietnam while performing his duties in the Air Transport Office while stationed aboard the U.S.S. Constellation and/or the water aboard the ship was contaminated.  Nonetheless, the evidentiary record does not support the Veteran's allegation of herbicide or other chemical exposure during service.  

Regarding the Veteran's assertion that he had visitation on the ground in Da Nang, Vietnam while performing his duties in the Air Transport Office while assigned to the U.S.S. Constellation, the Board notes that the Veteran is competent to report his visitation in Vietnam.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's service records, in fact, do show that he served as an aircontrolman/radio operator throughout his service.  See DD Forms 214N and Special Duty Medical Abstract Health Record.  However, the Veteran's service records do not otherwise support his account of having had visitation in Vietnam or that his duties required that he work at the air field in Da Nang.  

In the October 2004 response to the RO's request for the Veteran's service dates in Vietnam, the JSRRC confirmed that the Veteran served aboard the U.S.S. Constellation (CVA-64) in the official waters of the Republic of Vietnam from September 11, 1969 to October 3, 1969, from January 1, 1969 to November 23, 1969, from December 7, 1969 to December 22, 1969, from January 4, 1970 to January 31, 1970, from February 11, 1970 to March 1, 1970, and from March 25, 1970 to April 17, 1970.  However, the JSRRC was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  

The JSRRC reviewed the 1968 command history for the U.S.S. Constellation, which revealed that the ship performed special operations on Yankee Station in the Gulf of Tonkin during several periods from June 26, 1968 through January 6, 1969.  The JSRRC noted that the U.S.S. Constellation made Ports of Call in Subic Bay, Republic of Philippines (RP), Yokosuka, Japan, and Hong Kong.  

The JSRRC also reviewed the 1969 command history for the U.S.S. Constellation, which showed that the ship again performed special operations on Yankee Station during various periods from September 11, 1969 to December 23, 1969.  The U.S.S. Constellation was at Subic Bay, RP from December 25, 1969 to January 3, 1970.  

In addition, the JSRRC reviewed the 1970 command history for the U.S.S. Constellation and noted that the naval ship continued to conduct special operations during several periods on the Yankee Station from January 5, 1970 to April 16, 1970 and then returned to San Diego, California.  It did not deploy overseas for the remainder of the year.

Notably, the command histories for the U.S.S. Constellation from 1968 to 1970 showed no Ports of Call in Vietnam, despite the Veteran's assertion that his duties required that he work both on board the ship and at the air field in Da Nang.  

In reporting the findings, the JSRRC further commented that the command histories, deck logs and muster rolls/personnel diaries are the administrative records produced by commissioned U.S. Navy ships during the Vietnam War that are permanently retained.  The records do not normally annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate aircraft or boats arriving/departing but do not list passenger names, unless that individual was a very important person (i.e., VIP high ranking officer).  Also, the deck logs did not normally list the destinations of these aircrafts and vessels.  Logbooks maintained aboard river boats or launches were not considered permanent records.  The JSRRC advised that information regarding the duties and assignments which would require the Veteran to go ashore in the Republic of Vietnam may be in his official military personnel file.

Upon review of the Veteran's service personnel records, the Board notes that they are completely devoid of any reference to visitation in the Republic of Vietnam while assigned to the U.S.S. Constellation and do not otherwise suggest that the Veteran's duties while stationed aboard the U.S.S. Constellation would involve such visitation.  

For example, in the Report of Enlisted Performance Evaluation for period from April 17, 1969 to May 16, 1969, the description of the Veteran's assigned tasks reads that he assigned all inbound aircraft a holding point, expected approach clearance times and relayed all pertinent information to the aircraft in holding.  He was also noted to coordinate with "Pri-Fly" and "Air Ops" as to aircraft status and set the initial interval and vector on "CCA" recoveries.  Similarly, in the Report of Enlisted Performance Evaluation for period from November 17, 1969 to May 8, 1970, the Veteran's assigned tasks were described as that of a CCA Controller "who controls aircraft departing and arriving the ship, utilizing radio and radar".  Such descriptions in no way indicate that the Veteran's duties required visitation in the Republic of Vietnam.  In fact, they suggest that the Veteran's duties were fully accomplished aboard the naval ship.  As it seems likely that any duties requiring work on the ground in Vietnam would have been referenced in these records, the absence of such a reference is significant and weighs against the Veteran's assertion.      

Moreover, the Board notes that the Veteran's service treatment records are completely devoid of any reference to visitation in the Republic of Vietnam.  

Therefore, in light of the fact that the command histories for the U.S.S. Constellation from 1968 to 1970 showed no Ports of Call in Vietnam, the JSRRC was unable to confirm the Veteran's reported visitation in the Republic of Vietnam, and the Veteran's service records in no way indicate that his military duties would likely have required visitation in Vietnam, the Board does not find the Veteran's account of in-country visitation to be credible.  For these reasons, his unsupported lay account is given far less probative weight than the JSRRC summary and service records discussed above.     

Additionally, although the Veteran is in receipt of the Vietnam Service Medal (VSM), among other awards and decorations, the Federal Circuit has held that "service in Vietnam" will not be presumed based upon receipt of the VSM.  See Haas v. Peake, 525 F.3d 1168, 1174 (Fed. Cir. 2008) (holding that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection); see also VAOPGCPREC 27-97 (July 23, 1997).  

Regarding the Veteran's assertion, in the alternative, that he was exposed to herbicide agents aboard the ship through water contaminated by jet fuel, the Board similarly notes that the account is wholly unsupported by the record and is not deemed credible.  See, e.g., April 2006 letter from the Veteran (asserting that jet fuel was stored in fresh water vats aboard the ship and are cancer-causing).  Service records are completely devoid of any mention of either water contamination or herbicide agents aboard the U.S.S. Constellation.  In fact, other than the Veteran's unsubstantiated lay statement, there is no support for his assertion found in the record.  

Furthermore, there is no competent medical opinion linking the Veteran's currently diagnosed prostate cancer to herbicide agents and/or contaminated water of record.  While the Veteran has asserted that such a relationship exists, he, as a lay person, lacks the medical training to provide a competent medical opinion regarding the cause of his prostate cancer.  Therefore, his opinion is afforded no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

Thus, while the Veteran is currently diagnosed with prostate cancer, it first manifested more than three decades after the Veteran's separation from active service.  There is also no credible evidence of visitation in the Republic of Vietnam or exposure to herbicide agents or contaminated water during service provided in the record.  As explained above, service records are completely devoid of any such evidence and further weigh against finding that the Veteran's military duties likely involved visitation in the Republic of Vietnam.  Furthermore, there is no competent medical opinion evidence linking the Veteran's prostate cancer to his period of active military service.  Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and service connection for prostate cancer is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for prostate cancer is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


